Case 20-69501-jwc    Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53      Desc Main
                               Document      Page 1 of 35




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

IN RE:                                 )          CHAPTER 11
                                       )
NEELKANTH HOTELS, LLC                  )          CASE NUMBER: 20-69501-JWC
                                       )
           Debtor.                     )
                                       )


                      DEBTOR’S DISCLOSURE STATEMENT




                                           Filed by

                                 Neelkanth Hotels, LLC
                           Debtor and Debtor in Possession



                                 Attorneys for Debtor
                           Schreeder, Wheeler & Flint, LLP
                          1100 Peachtree Street NE, Suite 800
                                Atlanta, Georgia 30309
                                    404-681-3450




                                              1
Case 20-69501-jwc         Doc 133      Filed 04/28/21 Entered 04/28/21 20:47:53                 Desc Main
                                      Document      Page 2 of 35




I.      INTRODUCTION

        This is the disclosure statement (the “Disclosure Statement”) in the Chapter 11 bankruptcy

case of Neelkanth Hotels, LLC (the “Debtor”). Debtor commenced this case on August 31, 2020 by

filing a voluntary petition for relief under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §1101 et

seq. (the “Bankruptcy Code”). This Disclosure Statement contains information about Debtor and

describes the Chapter 11 Reorganization Plan (the “Plan”) to be filed by Debtor. Your rights may

be affected. You should read this Disclosure Statement carefully and discuss them with your

attorney. If you do not have an attorney, you may wish to consult one.

        A. PURPOSE OF THIS DOCUMENT

        This Disclosure Statement describes:
        •   Debtor and significant events during the bankruptcy case
        •   How the Plan proposes to treat claims or equity interests of the type you hold (i.e., what
            you will receive on your claim or equity interest if the plan is confirmed);
        •   Who can vote on or object to the Plan;
        •   What factors the Bankruptcy Court (the “Court”) will consider when deciding whether to
            confirm the Plan;
        •   Why Debtor believes the Plan is feasible and how the treatment of your claim or equity
            interest under the Plan compares to what you would receive on your claim or equity
            interest in liquidation; and
        •   The effect of confirmation of the Plan and the general provisions of the Plan.

        Be sure to read the Plan as well as this Disclosure Statement. This Disclosure Statement

describes the Plan, but it is the Plan itself that will, if confirmed, establish your rights.

        B. Identity of Person to Contact for More Information

        If you desire additional information about these Disclosures or the Plan, you should contact

John A. Christy, Schreeder, Wheeler & Flint, LLP, 1100 Peachtree Street NE, Suite 800, Atlanta,

                                                     2
Case 20-69501-jwc     Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53          Desc Main
                                 Document      Page 3 of 35


Georgia 30309, 404-681-3450.

      C.   DISCLAIMER

THE REPRESENTATIONS IN THIS DISCLOSURE STATEMENT ARE THOSE OF DEBTOR.
NO REPRESENTATIONS CONCERNING DEBTOR ARE AUTHORIZED OTHER THAN AS
SET FORTH IN THIS STATEMENT. ANY REPRESENTATIONS OR INDUCEMENTS MADE
TO SECURE ACCEPTANCE OF THIS PLAN OTHER THAN AS CONTAINED IN THIS
DOCUMENT SHOULD NOT BE RELIED UPON BY ANY PERSON.

THE INFORMATION CONTAINED HEREIN HAS NOT BEEN SUBJECT TO A CERTIFIED
AUDIT. EVERY EFFORT HAS BEEN MADE TO PROVIDE ADEQUATE AND ACCURATE
FINANCIAL INFORMATION IN THIS DISCLOSURE STATEMENT. ALTHOUGH EVERY
EFFORT HAS BEEN MADE TO BE ACCURATE, NEITHER THE PLAN NOR THIS
DISCLOSURE STATEMENT HAS BEEN DESIGNED TO FORECAST CONSEQUENCES
WHICH FOLLOW FROM A GENERAL REJECTION OF THE PLAN, ALTHOUGH AN
ATTEMPT IS MADE TO STATE THE CONSEQUENCES OF A LIQUIDATION OF DEBTOR.

THIS DISCLOSURE STATEMENT CONTAINS ONLY A SUMMARY OF THE PLAN, AND IS
NOT INTENDED TO REPLACE A CAREFUL AND DETAILED REVIEW AND ANALYSIS OF
THE PLAN, BUT TO AID AND SUPPLEMENT SUCH REVIEW. THIS DISCLOSURE
STATEMENT IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MORE DETAILED
PROVISIONS SET FORTH IN THE PLAN. CAPITALIZED TERMS AND DEFINITIONS
CONTAINED IN THIS DISCLOSURE STATEMENT HAVE THE MEANING ASSIGNED IN
THE ACCOMPANYING PLAN. IN THE EVENT OF A CONFLICT BETWEEN THE PLAN AND
DISCLOSURE STATEMENT, THE PROVISIONS OF THE PLAN WILL GOVERN. ALL
HOLDERS OF CLAIMS ARE ENCOURAGED TO REVIEW THE FULL TEXT OF THE
PLAN AND TO READ CAREFULLY THIS ENTIRE DISCLOSURE STATEMENT BEFORE
DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN.

THIS DISCLOSURE STATEMENT SUMMARIZES CERTAIN PROVISIONS OF THE PLAN,
STATUTORY PROVISIONS, DOCUMENTS RELATED TO THE PLAN, EVENTS IN
DEBTOR’S CHAPTER 11 CASE, AND FINANCIAL INFORMATION. ALTHOUGH THE
DEBTOR BELIEVES THAT THE PLAN AND RELATED DOCUMENT SUMMARIES ARE
FAIR AND ACCURATE, SUCH SUMMARIES ARE QUALIFIED TO THE EXTENT THEY DO
NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY
PROVISIONS. DEBTOR IS UNABLE TO WARRANT OR REPRESENT THAT THE
INFORMATION CONTAINED HEREIN, INCLUDING THE FINANCIAL INFORMATION, IS
WITHOUT INACCURACY OR OMISSION.

II.   BACKGROUND

      A.   DESCRIPTION AND HISTORY OF DEBTOR’S BUSINESS

      Debtor was formed on January 5, 2007 by the filing of the Articles of Organization with the

                                               3
Case 20-69501-jwc        Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53            Desc Main
                                    Document      Page 4 of 35


Georgia Secretary of State. Debtor operates a single hotel at 1302 Green Street SE, Conyers, Georgia

30012, under a Best Western Premier franchise (“the Hotel”).

       The Hotel contains 99 guest suites, and operates as a Best Western Premier by virtue of a

Membership Agreement with Best Western International, Inc. dated December 26, 2017. The

Membership Agreement is for a term of twenty years. The Hotel was formerly branded as a Holiday

Inn Express but the franchise agreement with Holiday Hospitality Franchising, LLC expired on or

about October 9, 2018, by its terms.

       The Hotel was constructed in 2008, and was renovated in 2018 and 2019 in connection with

its rebranding. The franchise agreement with Best Western Premier requires Debtor to maintain

certain aesthetic, safety, and comfort standards for guests. Debtor has made repairs in the ordinary

course of business during this Case to the extent authorized by its court-ordered operating budget and

by U.S. Bank, N.A., as Trustee for the registered holders of COMM 2012-CCRE3 Commercial

Mortgage Pass-Through Certificates, acting through Midland Loan Services, (“Midland”), which

asserts a lien over all of Debtor’s property, including rents and cash proceeds.

       B.   INSIDERS OF DEBTOR

       The Equity Interests and officers of Debtor are insiders and have been identified as Ashish

Thaker (30% member), Hemant Thaker (30% member), and Maruti Investment, LLC (40% member).

At all times during the pendency of this case, Hemant Thaker has been the manager and person in

control of the Debtor.

       C. MANAGEMENT OF THE DEBTOR BEFORE AND DURING THE
          BANKRUPTCY

       Hemant Thaker has been the Manager of the Debtor at all times since its inception, including

during the pendency of this bankruptcy case.



                                                  4
Case 20-69501-jwc       Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53           Desc Main
                                   Document      Page 5 of 35


       D. EVENTS LEADING TO CHAPTER 11 FILING

       The following items contributed to the decision by Debtor to seek protection under Chapter

11 of the Bankruptcy Code (hereinafter “the Code”):

       On or about August 30, 2012, Cantor Commercial Real Estate Lending (“Cantor”) loaned

Debtor funds in the principal amount of $6,000,000.00, pursuant to a promissory note, loan

agreement, deed to secure debt, security deed, and assignment of leases and fixture filing

(collectively, the “Loan Documents”).      At some point thereafter, Cantor assigned the Loan

Documents to Midland.

       Pursuant to the Loan Documents, Debtor was required to seek approval from Cantor/ Midland

to enter into a new franchise agreement. Moreover, allowing the existing franchise agreement to

lapse without a replacement would constitute a default under the Loan Documents.

       With its Holiday Inn Express franchise expiring in October of 2018, Debtor identified an

opportunity to convert the Hotel to a Best Western Premier in December of 2017; however, the

conversion required substantial renovation and upgrades to the hotel property. Debtor sought

approval from Midland. Debtor contends that Midland encouraged Debtor to make the renovations

and lead Debtor to believe that the new franchise would be approved, to wrongfully induce Debtor

to invest in the substantial renovations to improve their collateral. As a result, through capital

infusions of Debtor’s members and funding from Access Point Financial, Debtor spent nearly $3.2

million on the conversion of the hotel to the Best Western Premier.

       On December 12, 2019, Midland filed a complaint in the Superior Court of Forsyth County,

alleging Debtor had failed to obtain approval to change the franchise and seeking the appointment of

a receiver. On December 13, 2019, a receiver was appointed. Debtor contends that Midland

intentionally procured a default after inducing Debtor to improve the property. Midland denies


                                                 5
Case 20-69501-jwc        Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53          Desc Main
                                   Document      Page 6 of 35


wrongdoing.

       In an agreement dated February 7, 2020, Debtor and Midland reinstated and modified the

Loan Documents the loan, and the receivership action was dismissed. However, in the spring of

2020, the COVID-19 pandemic devastated the hospitality industry as both business and holiday travel

was reduced to a fraction of normal business operations. As a result, Debtor was unable to maintain

debt service and Midland once again declared a default and scheduled a foreclosure sale to be held

September 1, 2020.

       These factors resulted in Debtor seeking protection under Chapter 11 of the Bankruptcy Code

on August 31, 2020. (The Bankruptcy Code, 11 U.S.C. §101 et seq. is referred to herein simply as

“the Code.”)

       E. SIGNIFICANT EVENTS DURING THE BANKRUPTCY CASE

       1. Early Motions

       Shortly after the Case was filed, a number of motions were filed which required expedited

hearings with the Court. These included

       i.      Midland Loan Services’ Motion for Expedited Relief from the Automatic Stay to Sell

Property [Doc. 12];

       ii.     Midland Loan Services’ Motion to Prohibit Use of Cash Collateral [Doc. 14];

       iii.    Debtor’s Motion to Authorize Interim and Final Use of Cash Collateral and Request

for Expedited Preliminary Hearing [Doc. 17];

       iv.     Motion for Entry of Order Determining Adequate Assurance of Payment for Future

Utility Services [Doc. 18].

As a result of these motions, the Court held an emergency hearing on September 17, 2020, and

conducted an evidentiary hearing on October 15, 2020. The Court granted Debtor interim authority


                                                6
Case 20-69501-jwc          Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53           Desc Main
                                      Document      Page 7 of 35


to use cash collateral [Doc. 30, 41, 55] and denied Midland’s motion for relief from the automatic

stay [Doc. 83.]

        2. Professionals Approved by the Court

        Debtor applied to hire the law firm of Schreeder, Wheeler & Flint, LLP. as Counsel in this

Chapter 11 Case [Doc No. 35]. The Court approved this application on October 6, 2020 [Doc No.

38].

        Schreeder, Wheeler & Flint, LLP submitted its First Interim Application for Compensation

and Reimbursement of Expenses [Doc. 104] on February 1, 2021, which was approved by the Court

for fees in the amount of $59,397.50 and reimbursement of expenses of $1,889.22 [Doc. No. 115].

Schreeder, Wheeler & Flint, LLP intends to submit its Final Application for Compensation and

Expenses at or around the time of hearing on confirmation of the Plan. Fees will be subject to approval

by the Court upon Applications.

        3. Claims

        A Notice of Deadline for Filing Proofs of Claim [Doc. 95] set March 8, 2021 as the deadline

for creditors to file claims in this case.

        Debtor objected to the claim filed by Midland, Claim No. 5, on November 25, 2020. [Doc.

No. 81]. Midland filed a response to that claim objection [Doc. 101]. By request of Midland, the

claim objection has not yet been set for a hearing, because Midland and its counsel are uncomfortable

traveling during the COVID-19 pandemic.

        Debtor reserves the right to object to other claims as appropriate.

        F. PROJECTED RECOVERY OF AVOIDABLE TRANSFERS

        Debtor examined payments made within 90 days of the Petition Date, and payments to

insiders within 12 months of the Petition Date. Debtor’s Counsel observed that there were no large

                                                   7
Case 20-69501-jwc          Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53            Desc Main
                                     Document      Page 8 of 35


transfers in the records, and concluded that the net amount for recovery to be insignificant, given the

partial or complete defenses and the litigation costs associated with an adversary proceeding. The

limitation of avoiding powers is two years from the entry of the order for relief, which expires August

31, 2022. Debtor does not anticipate substantial recovery for any avoidance actions.

         G. CURRENT AND HISTORICAL FINANCIAL CONDITIONS

         In the years preceding the commencement of this Case, the Hotel generated revenue of

$1,985,422 in 2018, $781.596 in 2019, and $629.616 in January through August of 2020.

         During the first 7 months after this Case was commenced, Debtor reported total receipts of

$869,904.28 and total distributions of $679,657.45 in the Monthly Operating Reports filed with the

Court [Doc. 132].

         The full Monthly Operating Reports showing revenue and expenses during the pendency of

this Case are available through PACER or may be obtained by making a written request to the counsel

for Debtor: John A. Christy, Schreeder, Wheeler & Flint, LLP, 1100 Peachtree Street NE, Suite 800,

Atlanta, Georgia 30309, or via email to jchristy@swfllp.com.

III.     SUMMARY OF THE PLAN OF REORGANIZATION AND

         A. WHAT IS THE PURPOSE OF THE PLAN OF REORGANIZATION?

         The primary purpose of the Plan of Reorganization is to state the manner and the amounts

that allowed claims will be paid, and also to clarify the effect that confirmation of a Plan will have

on creditors and on the Reorganized Debtor. As required by the Bankruptcy Code, the Plan places

claims and equity interests in various classes and describes the treatment each class will receive. The

claims grouped in a specific class must be substantially similar to each other. The Plan also states

whether each class of claims or equity interests is impaired or unimpaired. 1 Only claims which are


1
    The terms “impaired” and “unimpaired” are defined in the Plan, Article II.
                                                   8
Case 20-69501-jwc        Doc 133       Filed 04/28/21 Entered 04/28/21 20:47:53             Desc Main
                                      Document      Page 9 of 35


impaired under the Plan may vote on the Plan. If the Plan is confirmed, your recovery will be

governed to the amount and payment terms as provided by the Plan.

        B. TREATMENT OF CLAIMS AND EQUITY INTERESTS

        Certain types of claims are automatically entitled to specific treatment under the Bankruptcy

Code. They are not considered impaired (“unimpaired”), and holders of such claims do not vote on

the Plan. They may, however, object if, in their view, their treatment under the Plan does not comply

with that required by the Bankruptcy Code.

        There are two classes of secured creditors; Class A secured creditors being secured by the

Hotel, fixtures and accounts, and Class B secured creditors having secured purchase money security

interests in personalty such as furniture, fixtures, and equipment.

        There are two classes of general unsecured creditors: Class C is the allowed claim of Debtor’s

franchisor, Best Western International, Inc., and Class D will consist of general unsecured claimants.

The Plan provides for full payment of the allowed amount of Class C and Class D claims over time.

Debtor contends that the separate classification of Class C and Class D is reasonable and necessary

because Debtor’s franchise flag with Best Western International, Inc. is essential to the ongoing

viability of the Debtor’s business.

        The amount and classification of such claims may differ based upon timely filed amendments

or timely filed objections to the claims

        There is one class of Equity Interests, those being the members of Neelkanth Hotels, LLC.

Equity interests will be permitted to retain their equity interest, but will be prohibited from receiving

any distributions until all claimants have been paid the amounts required by the express terms of the

Plan.




                                                   9
Case 20-69501-jwc        Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53             Desc Main
                                    Document     Page 10 of 35


       1. UNCLASSIFIED CLAIMS

       (a)       Administrative expense claims and priority tax claims are not in classes, pursuant to

Section 1123(a)(1) of the Code. Administrative expenses are costs or expenses of administering

Debtor’s Chapter 11 case which are allowed under §507(a)(2) of the Code. Administrative expenses

also include the value of any goods sold to Debtor in the ordinary course of business and received

within 20 days before the date of the bankruptcy petition.

       (b)       Holders of administrative claims must file their claims within 60 days after the

Effective Date, and the Reorganized Debtor will provide notice to all creditors within seven days

from the entry of a final Order confirming this Plan of the deadline for filing administrative claims,

and promptly thereafter file a certificate of service with the Court.

       (c)       Debtor will pay all known and liquidated administrative claims on the Effective Date

of the Plan, as required by the Bankruptcy Code, unless a particular claimant agrees to a different

treatment. Any administrative claims filed or allowed after the Effective Date will be paid within

thirty days of allowance and fixing of such claims by the Court.

       (d)       Priority Tax claims, under Section 507(a)(8) of the Code, will be paid in the manner

and amount provided in Section 1129(a)(9)(C) of the Code. The only timely filed priority tax claim

is that of the Internal Revenue Service in the amount of $20,762.00 [Claim No. 2].

       (d)       United States Trustees fees under 28 U.S.C. §1930(a)(6) will accrue and be timely

paid until the case is closed, dismissed, or converted to another chapter of the Code. Any U.S. Trustee

Fees owing on the Effective Date will be paid on the Effective Date.

       Administrative Expenses are unimpaired.

       2. CLAIMS PLACED IN CLASSES

       Class A: Allowed Secured claims of Midland. The Class A Claimant is impaired.


                                                   10
Case 20-69501-jwc          Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53             Desc Main
                                     Document     Page 11 of 35


       Class B: Allowed Secured Claim of Access Point Financial and Turn-key Hospitality
Solutions, Inc. Class B Claimants are Impaired.

       Class C: Allowed pre-petition claims of franchisor Best Western International, Inc. The
Class C Claimant is Impaired.

          Class D: Allowed Unsecured Claims. Class D Claimants are Impaired.

          Class E: Equity Interests. Class E Claimants are Impaired.

          3.     SUMMARY OF TREATMENT OF CLASSES IN THE PLAN

          Class A: Allowed Secured Claims of Midland. Class A is comprised of the prepetition

secured claim of Midland, as may be allowed by order of the Court. 2 Midland holds a secured debt

in the original principal amount of $6,000,000, by virtue of a Promissory Note dated August 30,

2012, with a maturity date of September 6, 2022. The debt is secured by, inter alia, a first priority

security deed on Debtor’s real property and rents and proceeds therefrom.

          The Maturity Date of the Loan Documents will be extended to September 6, 2024. Midland

will be paid monthly payments of $30,216, which will be applied first to interest accruing that month

at the contract rate of 5.195% and then to principal. The payments will be made until the earlier of

(1) the debt outstanding to Midland is fully paid, including by early payment, or (2) September 6,

2024, at which time a balloon payment of the entire amount of outstanding principal and interest shall

be due.

          The Class A Claimant will retain all lien rights to the Reorganized Debtor’s property in the

same priority, and to the same extent and validity, as those lien rights existed on the Petition Date.

          Class B: Allowed Secured Claims. Class B shall consist of allowed secured claims other than

any allowed claim of Midland.         Commencing on the Effective Date, Debtor shall contribute

$5,701.17 per month to be paid to Class B claimants on a pro rata basis, until the principal amount



2
    Debtor has filed an objection to Midland’s proof of claim, which remains pending.
                                                   11
Case 20-69501-jwc         Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53              Desc Main
                                     Document     Page 12 of 35


of such claims are paid in full. Class B Claimants will retain all lien rights to the Reorganized

Debtor’s property in the same priority, and to the same extent and validity, as those lien rights existed

on the Petition Date.

       Class C: Allowed claim of Best Western International, Inc. for the cure of pre-petition
franchise.
        Class C shall consist of the allowed claim of Best Western International, Inc. Commencing

on the Effective Date, Debtor shall pay $3,541 per month to Best Western International, Inc. until

its allowed claim is paid in full.

        Class D: General Unsecured Claims. Commencing after full payment of Class C claims and

until August 2025, Debtor shall make monthly payments of $3,541 per month into a Plan Funding

Pool. Not less than every 180 days thereafter, Debtor shall make pro rata distributions from the Plan

Funding Pool to holders of Class D Claims, until such allowed claims are paid in full.

        Class E: Equity Interests. The Equity Interests in the corporate debtor are its members:

Ashish Thaker (30% member), Hemant Thaker (30% member), and Maruti Investment, LLC (40%

member).. Equity Interests will retain their respective interests, but will be prohibited from taking

any distributions from the Reorganized Debtor until such time as all of the other administrative,

priority, and unsecured claims in this Plan have been paid in the amounts and manner provided in the

Plan. Further, Equity Interests have agreed and will guarantee payment of the payments proposed

under the Plan.

        In exchange for their guaranty of plan payments, holders of Equity Interests are seeking

and, if the Plan is confirmed, shall obtain and be granted an injunction to prohibit any action

of any type by any person or entity to hold them personally liable for any claims related to the

Debtor, including specifically claims pursuant to any guaranties of Debtor’s debt obligations,

which arose prior to confirmation of the plan.


                                                   12
Case 20-69501-jwc        Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53               Desc Main
                                    Document     Page 13 of 35


       4. DEFINITIONS

       The definitions and rules of construction set forth in §§101 and 102 of the Code shall apply

when terms defined or construed in the Code are used in this Disclosure Statement and Plan as

hereinafter defined. These definitions are supplemented by the definitions contained in Debtor’s Plan.

       5. ALLOWANCE AND DISALLOWANCE OF CLAIMS

       a. Disputed Claims. A disputed claim is a claim that has not been allowed or disallowed by

a final non-appealable order, and as to which either (i) a proof of claim has been filed or deemed

filed, and Debtor or another party in interest has filed an objection; or (ii) no proof of claim has been

filed, and Debtor has scheduled such claim as disputed, contingent, or unliquidated

       b. Payment of Disputed Claims. No distribution will be made on account of a disputed

claim unless such claim is allowed by a final non-appealable order. Debtor may settle and

compromise a disputed claim with Court approval pursuant to Bankruptcy Rule 9019.

       c. Reserve for Disputed Claims. If there are any claims for which an objection has been

filed on or before the Effective Date and which have not been resolved by the withdrawal of such

objection or by the entry of an order determining the validity and amount of such claim, the

Reorganized Debtor will establish a reserve fund to pay such claims in the manner and amount of

their classification in this Plan if subsequently allowed by order of the Court.

       d. Payment of Resolved Claims. If a claim is not paid according to the terms of the class

within which such claim is classified as a result of a pending objection to such claim and the claim

is later deemed to be an allowed claim by a final order of the Court, Debtor will pay the holder of

such claim the payments which would have otherwise come due under the Plan within 30 days after

the entry of a final order allowing such claim.

       e. Amendments to Claims. A claim may not be amended later than the Effective Date,


                                                   13
Case 20-69501-jwc        Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53               Desc Main
                                   Document     Page 14 of 35


except for amendments to Proofs of Claim to decrease the amount or the priority thereof.

       C. PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       1. Assumption of Unexpired Leases and Executory Contracts. Debtor currently has

executory contracts or unexpired leases with Booking.com, Sanyln & Associates, Jacaruso

Enterprises, and Best Western International, Inc. These leases and executory contract will be

assumed upon the entry of a final order confirming this Plan.

       2. Rejection of Unexpired Leases and Executory Contracts

           Except as described in the preceding paragraph C1, no other unexpired leases or executory

contracts are known.    To the extent there are other unexpired leases or executory contracts, such

unexpired leases or executory contracts will be deemed rejected by the entry of a final order

confirming the Plan.

IV.    MEANS OF IMPLEMENTING THE PLAN

       A. FUNDING PLAN AND REORGANIZED DEBTOR MANAGEMENT.

       The Plan will be funded from (1) funds accrued during this Chapter 11 Case (2) future income

derived from the Hotel, or (3) the guarantees of Equity Interests described above.

       Debtor has prepared a projected budget itemizing the anticipated income and expenses

moving forward, including proposed plan payments. See Exhibit A and Definitions in the Plan.

       Post confirmation management of the Reorganized Debtor will remain with the officers and

members of the Reorganized Debtor identified hereinabove; provided, however, that no members or

officers will receive any compensation for such roles, whether as salary, wages, or distributions, until

such time as all of the other administrative, priority, and unsecured claims in this Plan have been paid

in the amounts and manner provided in this Plan.

       A detailed description of the funding is found in the section entitled “Feasibility” below.


                                                  14
Case 20-69501-jwc        Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53             Desc Main
                                   Document     Page 15 of 35


        B. RISK FACTORS. There is always a level of risk associated with a Plan of

Reorganization. However, Debtor has managed to operate profitably during the COVID-19

Pandemic, which is known to be a time where hotels, restaurants and service industries have suffered

dramatic losses. It is anticipated that both occupancy and revenue per room will rise after the COVID-

19 Pandemic has been controlled, while many of Debtor’s expenses are fixed and will not increase

as significantly.

        C.    TAX CONSEQUENCES OF PLAN

        Creditors and Equity Interest Holders Concerned with How the Plan May Affect

Their Tax Liability Should Consult with Their Own Accountants, Attorneys and/or Advisors.

        Plan payments may be considered as income by the Internal Revenue Service and, if so,

subject to payment of income taxes.

IV.     FEASIBILITY OF PLAN

        The Court must find that confirmation of the Plan is not likely to be followed by the

liquidation, or the need for further financial reorganization, of Debtor or any successor to Debtor,

unless such liquidation or reorganization is proposed in the Plan. The funding of the Plan will be

from funds accrued during the pendency of this Case, from post-confirmation income, and from

contributions from Equity Interests to the extent necessary.

        Debtor has submitted a budget showing the anticipated income and expenses for the period

June 2021 through December 2025.. See: EXHIBIT A.. Income projections are based upon Debtor’s

historical operations, with adjustments made for the increases in revenue per room which are

anticipated to occur as COVID-19 vaccinations increase and business and leisure travel returns to

pre-pandemic levels.

        During the past 12 months, the Hotel has operated with the restrictions and negative impact


                                                 15
Case 20-69501-jwc         Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53                Desc Main
                                    Document     Page 16 of 35


on travel resulting from the COVID- 19 Pandemic. Yet, during the same period, Debtor has managed

to show a small positive cash flow in spite of the Pandemic. COVID-19 immunizations are now being

produced and widely distributed, and recent projections from the White House and from medical

experts suggest that everyone desiring the COVID-19 shots will have access to them by the summer

of 2021. A resurgent economy is widely predicted, which will greatly benefit the hospitality and hotel

industry. It is highly unlikely that revenues at the Hotel will decrease in the foreseeable future, and

highly likely that revenue in the next few years will exceed revenue for the past twelve months.

       The attached budget includes all of the ordinary costs associated with operating the Hotel.

See: EXHIBIT A. The attached budget also includes line items for payment to creditors under the

proposed Plan of Reorganization, and has allocated funding to make ordinary repairs and for

implementation of the Property Improvement Plan.

V.     CONFIRMATION REQUIREMENT AND PROCEDURES

       A.     GENERAL REQUIREMENTS FOR CONFIRMATION

       To be confirmable, the Plan must meet the requirements listed in §§1129(a) or (b) of the

Code. These include the requirements that the Plan must be proposed in good faith; that at least one

impaired class of claims must accept the plan, without counting votes of insiders; that the Plan must

distribute to each creditor and equity interest holder at least as much as the creditor or equity interest

holder would receive in a chapter 7 liquidation case, unless the creditor or equity interest holder votes

to accept the Plan; and that the Plan must be feasible. These requirements are not the only

requirements listed in §§1129 and they are not the only requirements for confirmation.

       Debtor is soliciting acceptance of the Plan by all Impaired Classes of Claim under the Plan.

The Plan can be confirmed by the Court if it is accepted by the holders of two-thirds in amount and

more than one-half in number of claims in each impaired class of claims voting on the Plan, and if it


                                                   16
Case 20-69501-jwc          Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53               Desc Main
                                     Document     Page 17 of 35


is accepted by the holders of two-thirds in amount of interests in each impaired class of equity

interests voting on the Plan. In the event the requisite acceptances are not obtained, the Court may

nevertheless confirm the Plan if the Court finds that it accords fair and equitable treatment to the

class or classes, provided that the Plan will pay in full superior classes of creditors before inferior

classes receive any distribution or retain interests. If the superior classes consent to less than full

payment, the Plan may be confirmed even if inferior classes receive distributions or retain interests.

        B.    LIQUIDATION ANALYSIS

        To confirm the Plan, the Court must find that all classes of impaired claims have (1) accepted

the plan, or (2) will receive value, as of the effective date of the Plan, that is not less than they would

receive if Debtor were to be liquidated under Chapter 7 on as such date. For the reasons stated below,

Debtor represents that the Plan complies with this requirement.

        The most recent appraisal of the Debtor’s assets is the appraisal of Midland’s expert appraiser,

who has provided testimony of his opinions in this case. The appraiser offered three value opinions:

(1) a “quick sale” value of $3.65 million, including $3.125 million for real property and $525,000 for

personal property, (2) an “as-is” value as of July 31, 2020, of $6.1 million, broken down as $5.225

million for real property and $875,000 for personal property, and (3) a “stabilized” value of $7.175

million by July 2022, broken down as $6.55 million for real estate and $625,000 for personal

property.

        Debtor contends, in a Chapter 7 liquidation, the appraiser’s “quick sale” valuation represents

the most likely liquidation sale price which might be realized. However, even using the appraiser’s

“as-is” valuation of $6.1 million, creditors would receive more through the Plan than they would in

a Chapter 7 liquidation.




                                                    17
Case 20-69501-jwc        Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53               Desc Main
                                   Document     Page 18 of 35


       Accounting, conservatively, for 10% costs of sale and administration of the Chapter 7 estate 3,

and using the appraiser’s “stabilized” valuation, the Chapter 7 estate might realize $5,490,000,

including $4,702,500 for real estate and $787,500 for personal property.

       Midland has asserted a claim in this case of $6,211,853.17, secured by all of Debtor’s real

and personal property. Although Debtor has objected to Midland’s claim and contends that it is

overstated, the eventual allowed claim in this case would likely consume all, or substantially all, of

the realizable value of Debtor’s real property.

       APF-CPX 1, LLC has asserted a claim in the amount of $1,249,183.45, secured by Debtor’s

furniture, fixtures and equipment. This claim would consume all value from Debtor’s personal

property.

       Even if a Chapter 7 Trustee was able to realize greater value from the Debtor’s assets than as

set forth above, other secured claims in the amount of $118,839.00 have been filed, which would be

paid from those proceeds prior to payment of administrative claims or general unsecured claims.

       In a Chapter 7 liquidation, Debtor’s estate would be unlikely to realize enough to pay

administrative expenses, much less to realize a distribution to unsecured creditors. By comparison,

the Plan proposes to pay a distribution to allowed unsecured claims. Accordingly, the Plan would

pay creditors in a greater amount than they would receive in a Chapter 7 liquidation.


       C. ABSOLUTE PRIORITY RULE

       Confirmation of Chapter 11 plans is guided by a concept referred to in bankruptcy as the

“absolute priority rule”. Simply stated, the absolute priority rule prevents holders of equity interests



3
  Liquidation of the Debtor’s assets would incur costs of sale, including broker fees and closing
costs, as well as statutory fees for a Chapter 7 Trustee, including over 5% of the first $1,000,000
collected and 3% of the amounts collected in excess of $1,000,000. The trustee would also likely
incur additional administrative expenses, including attorneys’ fees and accounting fees.
                                                  18
Case 20-69501-jwc         Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53                Desc Main
                                    Document     Page 19 of 35


from retaining property interests under the Plan (1) unless dissenting impaired unsecured creditors

classes are paid in full or (2) unless equity interests make a “fresh contribution” to the insolvent
                                                 th
enterprise. [See: In re Lett, 632 F.3d 1216 (11 Cir. 2011) for a discussion of the absolute priority

rule].

         If all impaired unsecured creditor classes vote for the Plan, the Absolute Priority Rule is not

a factor. If any class of impaired unsecured creditor classes fails to vote in favor of the Plan, then the

absolute priority rule becomes a factor, and equity interests may not retain their equity unless they

made a “fresh contribution” of value to the reorganized debtor that is: (1) new; (2) substantial; (3)

money or money’s worth; (4) necessary for a successful reorganization; and (5) reasonably equivalent

to the value or interest received. See: In re Farwest Pump Co., 2020 Bankr. LEXIS 2457, 2020 WL
              th
5588808 (9 Cir. BAP 2020).

         Debtor submits that the contributions of Equity Interest set forth in Section III.B.3 above

satisfies the absolute priority rule. The proposed contributions provide new value to the Debtor’s

estate which is substantial. The contributed funds are also necessary for a successful reorganization,

in that they allow the Debtor, whose business substantially fluctuates seasonally, to propose stable

monthly payments under the Plan. Further, Debtor submits that the contributions represent greater

than reasonably equivalent value for an interest in the Debtor because, as shown in Section V.B,

Debtor’s assets are unlikely to have any value over and above the claims of secured creditors in the

event of liquidation.

         These requirements are the basic requirements needed for the confirmation of a Plan but are

not the only requirements listed in §1129, and are not the only requirements for confirmation.

         D.    THE CONFIRMATION HEARING

         The Bankruptcy Code requires the Court, after notice, to hold a hearing on confirmation of


                                                      19
Case 20-69501-jwc         Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53                 Desc Main
                                     Document     Page 20 of 35


the Plan, at which time any party in interest may object to confirmation. Objections to confirmation

must be made in writing and filed with the Bankruptcy Court and must be served on counsel for

Debtor before the date scheduled by the Court for the confirmation hearing.

        Objections to confirmation of the Plan are governed by Bankruptcy Rule 9014.

        The Plan can be confirmed by the Court only if it is accepted by the holders of two-thirds in

amount and more than one-half in number of claims in each impaired class of claims voting on the

Plan, or if each impaired class of claims will receive or retain under the Plan property of a value that

is not less than they would receive or retain if Debtor were liquidated under Chapter 7.

        E. WHO MAY VOTE OR OBJECT TO CONFIRMATION

        As stated above, any party in interest may object to the confirmation of the Plan if the party

believes that the requirements for confirmation are not met. Many parties in interest are not entitled

to vote to accept or reject the Plan. A creditor or equity interest holder has a right to vote for or against

the Plan only if that creditor or equity interest holder has a claim or equity interest that is both (1)

allowed or allowed for voting purposes and (2) impaired. As required by the Bankruptcy Code,

Debtor is soliciting acceptance of the Plan by Impaired Classes of Claims under the Plan.

        In this case, Debtor believes that Classes A, B, C, D, E and F are impaired and that holders

of claims in each of these classes are entitled to vote to accept or reject the Plan

        1.   What Is an Allowed Claim or an Allowed Equity Interest?

        Only a creditor or equity interest holder with an allowed claim or an allowed equity interest

has the right to vote on the Plan. Generally, a claim or equity interest is allowed if either (1) Debtor

has scheduled the claim or equity on Debtor’s schedules, unless the claim or equity has been

scheduled as disputed, contingent, or unliquidated, or (2) the creditor has filed a proof of claim or

equity interest and no objection has been filed and is pending.


                                                     20
Case 20-69501-jwc           Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53                Desc Main
                                      Document     Page 21 of 35


        When a claim or equity interest is not allowed, the creditor or equity interest holder holding

the claim or equity interest cannot vote unless the Court, after notice and hearing, either overrules

the objection or allows the claim or equity interest for voting purposes pursuant to Rule 3018(a) of

the Federal Rules of Bankruptcy Procedure. The deadline for filing a proof of claim in this case

was March 8, 2021 [Doc. No. 95].

        2.     What Is an Impaired Claim or Impaired Equity Interest?

        As noted above, the holder of an allowed claim or equity interest has the right to vote only if

it is in a class that is impaired under the Plan. As provided in §1124 of the Bankruptcy Code, a class

is considered impaired if the Plan alters the legal, equitable, or contractual rights of the members of

that class.

        F.     WHO IS NOT ENTITLED TO VOTE

        The holders of the following five types of claims and equity interests are not entitled to vote:


        •     holders of claims and equity interests that have been disallowed by an order of the Court;

        •     holders of other claims or equity interests that are not “allowed claims” or “allowed equity

              interests” (as discussed above), unless they have been “allowed” for voting purposes.

        •     holders of claims or equity interests in unimpaired classes;

        •     holders of claims or equity interests in classes that do not receive or retain any value under

              the Plan;

        •     administrative expenses.

        Even If You Are Not Entitled to Vote on the Plan, You Have a Right to Object to the

Confirmation of the Plan and to the Adequacy of the Disclosure Statement.

        G.     VOTES NECESSARY TO CONFIRM THE PLAN


                                                     21
Case 20-69501-jwc         Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53                  Desc Main
                                    Document     Page 22 of 35


       When impaired classes exist, the Court can confirm the Plan if (1) at least one impaired class

of creditors has accepted the Plan without counting the votes of insiders within that class and (2) all

impaired classes have voted to accept the Plan, unless the Plan is eligible to be confirmed by “cram

down” on non-accepting classes, as discussed in paragraph 2, below.

       1. Votes Necessary for a Class to Accept a Plan

       A class of claims accepts a Plan if both the following occur: (1) the holders of more than

one-half (1/2) of the allowed claims in the class, who vote, cast their votes to accept the Plan, and

(2) the holders of at least two-thirds (2/3) in dollar amount of the allowed claims in the class, who

vote, cast their votes to accept the Plan.

       A class of equity interests accepts the Plan if the holders of at least two-thirds (2/3) in amount

of the allowed equity interests in the class, who vote, cast their votes to accept the Plan.

       2. Treatment of Non-Accepting Classes

       Even if one or more of the impaired classes reject the Plan, the Court may nonetheless confirm

the Plan if the non-accepting classes are treated in the manner prescribed by §1129(b) of the

Bankruptcy Code. A plan that binds non-accepting classes is commonly referred to as a “cram down

“plan. The Bankruptcy Code allows the Plan to bind non-accepting classes of claims or equity

interests if it meets all the requirements for consensual confirmation except the voting requirements

of §1129(a)(8) of the Bankruptcy Code, does not “discriminate unfairly” and is “fair and equitable”

toward each impaired class that has not voted to accept the Plan.

       You should consult your own attorney if a “cram down” confirmation will affect your

claim or equity interest, as the variations on the general rule are numerous and complex.

VI.    EFFECT OF CONFIRMATION OF PLAN

       A.      DISCHARGE OF THE DEBTOR. Confirmation of the Plan also discharges Debtor

                                                   22
Case 20-69501-jwc        Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53                Desc Main
                                   Document     Page 23 of 35


from any debt that arose before the date of confirmation to the extent specified in §1141(d)(1)(A) of

the Bankruptcy Code, except as provided in the Plan or under applicable bankruptcy law. However,

Debtor shall not be discharged of any debt (i) imposed by the Plan, (ii) of a kind specified in

§1141(d)(6)(A) if a timely complaint was filed in accordance with Bankruptcy Rule 4007(c), or (iii)

of a kind specified in §1141(d)(6)(B). After the Effective Date of the Plan claims against Debtor will

be limited to the debts described in clauses (i) through (iii) of the preceding sentence.

         Such injunction shall extend to the successors of Debtor and, in exchange for guaranty

of plan payments, shall further prohibit any person from taking any action of any type in an

attempt to hold Ashish Thaker, Hemant Thaker, and/or Maruti Investment, LLC liable for any

debt related to the Debtor, including the enforcement of guarantees, which arose prior to the

Confirmation Date. Except as otherwise expressly provided for in the Plan, the Confirmation

Order, or a separate order of the Bankruptcy Court, all persons or entities who have held, hold,

or may hold claims against Debtor are temporarily enjoined from proceeding against any

person or entity that guarantees any obligation of the Debtor, their successors, or their

property, for the collection of all or any portion of their claim, said injunction to remain in

effect only for so long as Debtor complies with the terms of the Plan. Any violation of the Plan

that remains uncured for thirty (30) days after notice as provided herein, from any party

affected by such violation shall automatically and without further order of the Bankruptcy

Court result in the dissolution of the injunction granted hereunder as to said affected party.

       B.      REVESTING PROPERTY OF THE ESTATE. Confirmation of the Plan vests all

property of the estate in the Reorganized Debtor free and clear of claims and interests of creditors

and equity security holders, unless otherwise provided in the Plan.

       C.      PRESERVATION OF CAUSES OF ACTION. The Reorganized Debtor may retain


                                                  23
Case 20-69501-jwc        Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53               Desc Main
                                    Document     Page 24 of 35


and may, but is not required to, enforce all Retained Actions in accordance with §1123(b)(3) of the

Code. After the Effective Date, the Reorganized Debtor, in its sole and absolute discretion, shall have

the right to bring, settle, release, compromise, or enforce such Retained Actions, or decline to do any

of the foregoing, without further approval of the Bankruptcy Court. The failure of Debtor to

specifically list any claim, right of action, suit, proceeding or other Retained Action in this Plan does

not, and will not be deemed to, constitute a waiver or release by Debtor of such claim, right of action,

suit, proceeding or other Retained Action, and the Reorganized Debtor will retain the right to pursue

all such claims, rights of action, suits, proceedings and other Retained Actions in its sole discretion.

Debtor specifically reserves any cause of action against any account debtors related to underpayment

or non-payment of any fees or other monies due. No preclusion doctrine, collateral estoppel, issue

preclusion, claim preclusion, judicial estoppel, equitable estoppel, or laches will apply to any such

claim, right of action, suite, proceeding, or other Retained Actions upon the he confirmation or

consummation of this Plan.

VII.   DEFAULT PROVISIONS

       A.    GENERAL DEFAULT PROVISIONS: In the event that Debtor defaults under the

provisions of the Plan, any creditor or party-in-interest desiring to assert such a default shall provide

Debtor with written notice of the alleged default. Debtor shall have 30 days from the receipt of the

written notice in which to cure the default. Such notice shall be delivered by certified mail, return

receipt requested, to the attorneys for Debtor at the address stated on the final page hereof. If the

default is not cured, any creditor or party-in-interest may thereafter file and serve upon counsel of

Debtor a motion to compel compliance with applicable provisions of the Plan. The Court, upon

finding of a material default, shall issue such orders compelling compliance with the pertinent

provisions of the Plan or other such relief as determined by the Court.


                                                   24
Case 20-69501-jwc           Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53           Desc Main
                                      Document     Page 25 of 35


       B.   DEFAULT PROVISIONS FOR TAXES: The Reorganized Debtor is required to

timely file all state and federal tax returns, and timely make all tax deposits and payments during the

life of the Plan. Failure to adhere to any of the above requirements will be considered an event of

default. Should an event of default occur, the taxing authority alleging default shall provide Debtor

with written notice of any default under the Plan. If Debtor fails to cure any default within fifteen

(15) calendar days following receipt of written notice of such default, then the entire tax debt still

owed to the taxing authority shall become due and payable immediately, and the taxing may collect

these unpaid tax liabilities through the administrative collection provisions of the Internal Revenue

Code or state law.

       C. Any notice to be given or other written matter to be delivered pursuant to the Plan shall

be given by first class United States Mail AND by either (1) certified mail, return receipt requested,

or (2) statutory overnight delivery. Notice given shall be deemed received five (5) business days

after placing such notice or written matter in the United States mail properly addressed to Debtor at

the address listed below:

                                         Neelkanth Hotels, LLC
                                  5400 Laurel Springs Parkway, Suite 105
                                        Suwanee, Georgia 30024

                                             AND with a copy to:

                                             John A. Christy, Esq.
                                       Schreeder, Wheeler & Flint, LLP
                                      1100 Peachtree Street NE, Suite 800
                                            Atlanta, Georgia 30309

VIII. GENERAL PROVISIONS

       A. FURTHER ACTIONS

       Pursuant to the Bankruptcy Code §1142(b), the Order of Confirmation shall operate as an

order of the Court directing Debtor and any other necessary parties to execute and deliver or join in

                                                  25
Case 20-69501-jwc           Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53                Desc Main
                                      Document     Page 26 of 35


the execution and delivery of any instrument required to perform any act that is necessary for the

consummation of this Plan.

        B. CAPTIONS

        Section captions used in the Plan are for convenience only, and shall not affect the

construction of the Plan.

        C. BAR DATES FOR CLAIMS

        (1)   Pre-petition claims: The Court previously set a bar date of March 8, 2021 for creditors

to file proofs of claim or interest for pre-petition claims [Doc. No. 95]. Any claim not timely filed will be

disallowed, unless otherwise allowed pursuant to an order from this Court expressly allowing such late filed

claim(s).

        (2)   Administrative Expenses: Upon confirmation of this Plan, any creditor or party-in-

interest who may have a claim for an administrative expense pursuant to §503 of the

Bankruptcy Code shall file an application with the court within 60 days from the Effective Date

of the Plan to determine whether such administrative expense shall be allowed in this case. Any

creditor or party-in-interest who fails to timely apply to the court for allowance of an administrative

expense shall be barred from later submitting such claim and from receiving distributions for the

payment of such claim under this Plan.

        D. DISPUTED, UNLIQUIDATED AND CONTINGENT CLAIMS

        Notwithstanding any other term or condition of this Plan, disputed, unliquidated and

contingent Claims shall be paid only upon allowance in accordance with the provisions of §502 of

the Bankruptcy Code.

        E. JURISDICTION OF THE BANKRUPTCY COURT

        After the entry of the Order of Confirmation, the Court will retain jurisdiction only for the

following purposes:
                                                     26
Case 20-69501-jwc          Doc 133     Filed 04/28/21 Entered 04/28/21 20:47:53                    Desc Main
                                      Document     Page 27 of 35


        (1)    To determine the classification and priority of all Claims against or Interests in Debtor

and to re-examine any Claims which may have been allowed. The failure by any party-in-interest,

initially, to object to or examine any Claims shall not be deemed to be a waiver of any party-in-interest’s right

to object to, or cause to be re-examined any such Claim, in whole or in part.

        (2)    To determine applications for the rejection or assumption of executory contracts or

unexpired leases pursuant to the provisions of this Plan which are not determined prior to the

Confirmation Date and to determine allowance of Claims for damages with respect to rejection of

any such executory contracts or unexpired leases within such time as the Court may direct.

        (3)    To oversee and issue further appropriate orders respecting disbursement of amounts

deposited as may be required by this Plan.

        (4)    To conduct hearings on valuation, as necessary, and to determine whether any party- in-

interest is entitled to recover against any Person any Claim, whether arising under

        §506(c) of the Bankruptcy Code, or otherwise.

        (5)    To hear and determine all applications for compensation and other Administrative

Expenses.

        (6)    To hear and determine any and all pending adversary proceedings or contested matters.

        (7)    To determine all causes of action which may exist in favor of Debtor and/or any of its

creditors.

        (8)    To determine any modification of the Plan after confirmation pursuant to §1127 of the

Bankruptcy Code.

        (9)    To determine all matters and controversies and disputes arising under or in connection

with the Plan on the application, disposition or distribution of the Estate Property.

        (10)    To enter any order, including injunctions, necessary to establish and enforce the rights


                                                       27
Case 20-69501-jwc        Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53             Desc Main
                                   Document     Page 28 of 35


and powers of Debtor and/or any of its creditors under the confirmed Plan.

       (11)    To enter a final decree pursuant to Rule 3022 of the Bankruptcy Rules.

       F. MODIFICATION OF THE PLAN

       Debtor may amend or modify this Plan at any time prior to the entry of the Order of

Confirmation, pursuant to §1127(a) of the Bankruptcy Code. After the entry of the Order of

Confirmation, Debtor may, pursuant to §1127(b) and (c) of the Bankruptcy Code and with approval

of the Court, modify and amend the Plan in a manner which does not materially or adversely affect

the interests of Persons affected by the plan without having to solicit acceptances of such

modification, and may take such steps as are necessary to carry out the purpose and effect of the Plan

as modified.

       G. CLOSING THE CASE

       Upon substantial consummation of this Plan, Debtor will move this Court to enter an order

closing this Case. Upon the entry of such order, the Case shall be closed. Once the estate has been

fully administered, as provided in Rule 3022 of the Federal Rules of Bankruptcy Procedure, the Plan

Proponent, or such other party as the Court shall designate in the Plan Confirmation Order, shall file

a motion with the Court to obtain a final decree to close the case. Alternatively, the Court may enter

such a final decree on its own motion.

        H. UNACCEPTED PAYMENTS

       Unless Debtor and a claimant otherwise agree to a different method of payment, Debtor may

make payments required under the Plan to the addresses stated in a creditor’s applicable proof of

claim or, if no proof of claim has been filed, to the address listed in Debtor’s schedules. Debtor may

cancel any checks which remain outstanding more than 60 days from the date such payments are

sent, and such payments shall be deemed paid.


                                                 28
 Case 20-69501-jwc        Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53             Desc Main
                                    Document     Page 29 of 35



�      CONCLUSION
       Debtor believes that the Disclosures contained herein provide adequate information for

creditors to make an informed judgment concerning Debtor's Plan of Reorganization, and to

conclude that Debtor's Plan provides a meaningful vehicle for payment of allowed claims in this

Case. Debtor urges all claimants to vote for the acceptance of this Plan of Reorganization.

       This 28th day of April, 2021.



                                                     NEELKANTH HOTELS,LL
                                                     By: Hemant Thaker, Manager




                                                     Isl John A. Christy
                                                     JOHN A. CHRISTY
                                                     Georgia Bar No. 125518
                                                     JONA THAN A. AKINS
                                                     Georgia Bar No. 472453
                                                     Attorney for Debtor-in-Possession

SCHREEDER, WHEELER & FLINT, LLP
jchristy@swfllp.com
1100 Peachtree Street, NE, Suite 800
Atlanta, Georgia 30309-4516
Telephone: (404) 681-3450
Facsimile: (404) 681-1046




                                                30
Case 20-69501-jwc   Doc 133    Filed 04/28/21 Entered 04/28/21 20:47:53   Desc Main
                              Document     Page 30 of 35




                       EXHIBIT “A”




                                         30
                                    Case 20-69501-jwc                    Doc 133         Filed 04/28/21 Entered 04/28/21 20:47:53                                         Desc Main
                                                                                        Document     Page 31 of 35

                                                                Proposed Budget for 2021
                                     JUNE              JULY              AUGUST             SEPTEMBER        October              November            December
SALES:
Room Revenue                                 157,201           159,450            141,380          140,630             126,000          122,000             110,000
Other Revenue                                  4,000             4,000              5,000            4,000               4,000            4,000               5,000

Total Revenue                               161,201           163,450        146,380             144,630           130,000             126,000             115,000
Sales Tax Collected                           23,580            23,918             21,207           21,095           18,900              18,300              16,500
Hotel Motel Tax                                7,700             7,800              7,200            7,100            5,370               5,100               4,580

Revenue Plus Tax Collected                  192,481           195,168        174,787             172,825           154,270             149,400             136,080

EXPENSES:
Accounting Fees                                  290               290                290              290                 290                 290                 290
Advertising Expense                            1,299             1,299              1,299            1,299               1,299               1,299               1,299
Auto Expense                                      60                60                 60               60                  60                  60                  60
Bank Charges                                      80                80                 80               80                  80                  80                  80
Breakfast Expense                              6,209             6,298              5,585            5,555               4,977               4,819               3,526
Travel Agent Commission                        6,021             6,107              5,415            5,386               4,826               4,673               3,136
Credit Card Commission                         3,458             3,508              3,110            3,094               2,772               2,684               2,420
Elevators Contract                               715               715                715              715                 715                 715                 715
Guest Expense                                  4,952             5,023              4,453            4,430               3,969               3,843               2,402
Franchise Fees                                10,061            10,205              9,048            9,000               8,064               7,808               7,040
Frequent Stay Cost Rewards Points              1,886             1,913              1,697            1,688               1,512               1,464               1,096
Landscape                                        400               400                400              400                 400                 400                 400
Laundry & Cleaning Supplies                    1,572             1,595              1,414            1,406               1,260               1,220                 880
License & Permit                                 120               120                120              120                 120                 120                 120
Marketing Fees BestWestern                     1,572             1,595              1,414            1,406               1,260               1,220                 940
Petty Cash Expenses                              800               850                600              600                 400                  400                 400
Office Expense                                   350               350                350              350                 150                  150                 150
Point Of Sale                                  1,850             1,850              1,850            1,850               1,850                1,850               1,850
Postage                                           50                50                 50               50                  50                   50              50
Pool & Spa Expense                               300               300                300              300                 300                  300             300
Printing and Stationary                          450               450                400              400                 200              200                 200
Repairs & Maintanence                          2,358             2,392              2,121            2,109               1,560            1,430               1,420
Salaries & Wages                              25,938            26,309             23,328           23,204              19,500           19,600              16,820
Signs Contract                                   385               385                385              385                 385              385                 385
Supplies Expenses                              1,572             1,595              1,414            1,406                 960              820                 710
Payroll Taxes                                  2,044             2,073              1,838            1,828               1,638            1,586               1,430
Terminal Maintanence                           1,625             1,625              1,625            1,625               1,625            1,625               1,625
Telephone & TV -Cable                          2,050             2,050              2,050            2,050               2,050            2,050               2,050
Uniform Expense                                  150               150                150              150                 -                -                   -
Utilities Expense                             11,790            11,959             10,604           10,547               9,450            7,150               7,100
U.S. Trustee Fees                                -               4,875                                 -                 4,875
Property Taxes                                13,500            13,500             13,500           13,500              13,500           13,500              12,000
Insurance Expense                              2,817             2,817              2,817            2,817               2,817            2,817               2,817
Sales Tax/City Tax                            23,580            23,918             21,207           21,095              18,900           18,300              16,500
Hotel Motel Tax                                7,700             7,800              7,200            7,100               5,370            5,100               4,580

Total Expenses                              138,005           144,504         126,887            126,296           117,184             108,008              94,791

Operating Income                             54,476            50,664             47,900          46,529               37,086           41,392              41,289
Class A Payment                               30,216            30,216             30,216           30,216              30,216               30,216              30,216
Class B Payment                                5,701             5,701              5,701            5,701               5,701                5,701               5,701
Class C/D Payment                              3,541             3,541              3,541            3,541               3,541                3,541               3,541
Net Income After Plan Payments                15,018            11,206              8,442            7,071              (2,372)               1,934               1,831
Projected Accrued Cash                        15,018            26,224             34,666           41,737              39,365               41,299              43,130
                                    Case 20-69501-jwc                         Doc 133             Filed 04/28/21 Entered 04/28/21 20:47:53                                                  Desc Main
                                                                                                 Document     Page 32 of 35

PROJECTIONS FOR 2022

                                      January            February           March             APRIL             MAY             JUNE             JULY             AUGUST        SEPTEMBER      October            November       December
SALES:
Room Revenue                                127,000            128,000              134,000           164,000         165,000          167,000          169,000       151,000        150,000         128,000           124,000        110,000
Other Revenue                                 3,000              4,000                5,000             5,000           6,000            6,000            6,000         6,000          5,000           4,000             4,000          5,000


Total Revenue                               130,000            132,000              139,000           169,000         171,000          173,000          175,000       157,000        155,000         132,000           128,000        115,000
Sales Tax Collected                          19,050             19,200               20,100            24,600          24,750           25,050           25,350        22,650         22,500          19,200            18,600         16,500
Hotel Motel Tax                               6,600              6,730                7,100             8,635           8,740            8,840            8,940         8,020          7,920           6,745             6,541          5,620

Revenue Plus Tax Collected                  155,650            157,930              166,200           202,235         204,490          206,890          209,290       187,670        185,420         157,945           153,141        137,120
EXPENSES:
Accounting Fees                                    290             290                  290               290             290              290              290           290            290                290            290            290
Advertising Expense                              1,299           1,299                1,299             1,299           1,299            1,299            1,299         1,299          1,299              1,299          1,299          1,299
Auto Expense                                        60              60                   60                60              60               60               60            60             60                 60             60             60
Bank Charges                                        80              80                   80                80              80               80               80            80             80                 80             80             80
Breakfast Expense                                5,017           5,056                5,293             6,478           6,518            6,597            6,676         5,965          5,925              5,056          4,898          4,345
Travel Agent Commission                          4,864           4,902                5,132             6,281           6,320            6,396            6,473         5,783          5,745              4,902          4,749          4,213
Credit Card Commission                           2,794           2,816                2,948             3,608           3,630            3,674            3,718         3,322          3,300              2,816          2,728          2,420
Elevators Contract                                 715             715                  715               715             715              715              715           715            715                715            715            715
Guest Expense                                    4,001           4,032                4,221             5,166           5,198            5,261            5,324         4,757          4,725              4,032          3,906          3,080
Franchise Fees                                   8,128           8,192                8,576            10,496          10,560           10,688           10,816         9,664          9,600              8,192          7,936          7,040
Frequent Stay Cost Rewards Points                1,524           1,536                1,608             1,968           1,980            2,004            2,028         1,812          1,800              1,536          1,488          1,100
Landscape                                          450             450                  450               450             450              450              450           450            450                450            450            450
Laundry & Cleaning Supplies                      1,270           1,280                1,340             1,640           1,650            1,670            1,690         1,510          1,500              1,280          1,240            950
License & Permit                                   120             120                  120               120             120              120              120           120            120                120            120            120
Marketing Fees BestWestern                       1,270           1,280                1,340             1,640           1,650            1,670            1,690         1,510          1,500              1,280          1,240          1,100
Petty Cash Expenses                                350             450                  550               750             750              800              850           600            600                550            450            350
Office Expense                                     350             350                  350               350             350              350              350           350            350                350            350            250
Point Of Sale                                    1,850           1,850                1,850             1,850           1,850            1,850            1,850         1,850          1,850              1,850          1,850          1,850
Postage                                             50              50                   50                50              50               50               50            50             50                 50             50             50
Pool & Spa Expense                                 300             150                  150               300             300              300              300           300            300                300            300            300
Printing and Stationary                            350             350                  350               350             350              350              350           350            350                350            350            150
Repairs & Maintanence                            1,905           1,920                2,010             2,460           2,475            2,505            2,535         2,265          2,250              1,920          1,860          1,250
Salaries & Wages                                20,955          21,120               22,110            27,060          27,225           27,555           27,885        24,915         24,750             21,120         20,460         15,950
Signs Contract                                     385             385                  385               385             385              385              385           385            385                385            385            385
Supplies Expenses                                1,270           1,280                1,340             1,640           1,650            1,670            1,690         1,510          1,500              1,280          1,240            850
Payroll Taxes                                    1,651           1,664                1,742             2,132           2,145            2,171            2,197         1,963          1,950              1,664          1,612          1,243
Terminal Maintanence                             1,625           1,625                1,625             1,625           1,625            1,625            1,625         1,625          1,625              1,625          1,625          1,625
Telephone & TV -Cable                            2,100           2,100                2,100             2,100           2,100            2,100            2,100         2,100          2,100              2,100          2,100          2,100
Uniform Expense                                    200             200                  200               200             200              200              200           200            200                200            200            200
Utilities Expense                                9,525           9,600               10,050            12,300          12,375           12,525           12,675        11,325         11,250              9,600          9,300          7,150
U.S. Trustee Fees
Property Taxes                                  12,000          12,000               12,000            12,000          12,000           12,000           12,000        12,000         12,000             12,000         12,000         12,000
Insurance Expense                                2,900           2,900                2,900             2,900           2,900            2,900            2,900         2,900          2,900              2,900          2,900          2,900
Sales Tax/City Tax                              18,900          19,200               20,100            24,600          24,750           25,050           25,350        22,650         22,500             19,200         18,450         15,750
Hotel Motel Tax                                  6,600           6,730                7,100             8,635           8,740            8,840            8,940         8,020          7,920              6,745          6,490          5,620

Total Expenses                              115,147            116,032              120,434           141,978         142,739          144,199          145,660       132,694        131,939         116,297           113,171         97,235

Net Operating Income                            40,503          41,898               45,766            60,257          61,752           62,691           63,630        54,976         53,481             41,648         39,970         39,885

Class A Payment                                 30,216          30,216               30,216            30,216          30,216           30,216           30,216        30,216         30,216             30,216         30,216         30,216
Class B Payment                                  5,701           5,701                5,701             5,701           5,701            5,701            5,701         5,701          5,701              5,701          5,701          5,701
Class C/D Payment                                3,541           3,541                3,541             3,541           3,541            3,541            3,541         3,541          3,541              3,541          3,541          3,541

Net Income After Plan Payments                   1,045              2,440             6,308            20,799          22,294           23,233           24,172        15,518         14,023           2,190               512            427
Projected Accrued Cash                           1,045              3,485             9,792            30,591          52,885           76,118          100,290       115,808        129,831         132,021           132,532        132,959
                                    Case 20-69501-jwc                       Doc 133         Filed 04/28/21 Entered 04/28/21 20:47:53                                                   Desc Main
                                                                                           Document     Page 33 of 35

Projections for 2023

                                    January         February        March          APRIL          MAY               JUNE              JULY              AUGUST         SEPTEMBER      October         November       December
SALES:
Room Revenue                           130,000.00      132,000.00     137,000.00     168,000.00     169,000.00        170,000.00        175,000.00        155,000.00     154,000.00      132,000.00     128,000.00     115,000.00
Other Revenue                            3,000.00        4,000.00       5,000.00       5,000.00       6,000.00          6,000.00          6,000.00          6,000.00       5,000.00        4,000.00       4,000.00       5,000.00


Total Revenue                          133,000.00      136,000.00     142,000.00     173,000.00     175,000.00        176,000.00        181,000.00        161,000.00     159,000.00      136,000.00     132,000.00     120,000.00
Sales Tax Collected                     19,500.00       19,800.00      20,550.00      25,200.00      25,350.00         25,500.00         26,250.00         23,250.00      23,100.00       19,800.00      19,200.00      17,250.00
Hotel Motel Tax                          6,600.00        6,730.00       7,100.00       8,635.00       8,740.00          8,994.00          8,940.00          8,020.00       7,920.00        6,950.00       6,745.00       5,620.00

Revenue Plus Tax Collected             159,100.00      162,530.00     169,650.00     206,835.00     209,090.00        210,494.00        216,190.00        192,270.00     190,020.00      162,750.00     157,945.00     142,870.00
EXPENSES:
Accounting Fees                            290.00          290.00         290.00         290.00            290.00            290.00            290.00         290.00         290.00          290.00         290.00         290.00
Advertising Expense                      1,299.00        1,299.00       1,299.00       1,299.00          1,299.00          1,299.00          1,299.00       1,299.00       1,299.00        1,299.00       1,299.00       1,299.00
Auto Expense                                60.00           60.00          60.00          60.00             60.00             60.00             60.00          60.00          60.00           60.00          60.00          60.00
Bank Charges                                80.00           80.00          80.00          80.00             80.00             80.00             80.00          80.00          80.00           80.00          80.00          80.00
Breakfast Expense                        5,135.00        5,214.00       5,412.00       6,636.00          6,676.00          6,715.00          6,913.00       6,123.00       6,083.00        5,214.00       5,056.00       4,543.00
Travel Agent Commission                  4,979.00        5,056.00       5,247.00       6,434.00          6,473.00          6,511.00          6,703.00       5,937.00       5,898.00        5,056.00       4,902.00       4,405.00
Credit Card Commission                   2,860.00        2,904.00       3,014.00       3,696.00          3,718.00          3,740.00          3,850.00       3,410.00       3,388.00        2,904.00       2,816.00       2,530.00
Dues & Subscriptions                        -                -              -
Elevators Contract                         715.00          715.00         715.00         715.00            715.00         715.00            715.00            715.00         715.00          715.00         715.00         715.00
Guest Expense                            4,095.00        4,158.00       4,316.00       5,292.00          5,324.00       5,355.00          5,513.00          4,883.00       4,851.00        4,158.00       4,032.00       3,220.00
Franchise Fees                           8,320.00        8,448.00       8,768.00      10,752.00         10,816.00      10,880.00         11,200.00          9,920.00       9,856.00        8,448.00       8,192.00       7,360.00
Frequent Stay Cost Rewards Points        1,560.00        1,584.00       1,644.00       2,016.00          2,028.00       2,040.00          2,100.00          1,860.00       1,848.00        1,584.00       1,536.00       1,150.00
Landscape                                  450.00          450.00         450.00         450.00            450.00         450.00            450.00            450.00         450.00          450.00         450.00         450.00
Laundry & Cleaning Supplies              1,300.00        1,320.00       1,370.00       1,680.00          1,690.00       1,700.00          1,750.00          1,550.00       1,540.00        1,320.00       1,280.00         950.00
License & Permit                           120.00          120.00         120.00         120.00            120.00         120.00            120.00            120.00         120.00          120.00         120.00         120.00
Marketing Fees BestWestern               1,300.00        1,320.00       1,370.00       1,680.00          1,690.00       1,700.00          1,750.00          1,550.00       1,540.00        1,320.00       1,280.00       1,150.00
Petty Cash Expenses                        350.00          450.00         550.00         750.00            750.00         800.00            850.00            600.00         600.00          550.00         450.00         350.00
Office Expense                             350.00          350.00         350.00         350.00            350.00         350.00            350.00            350.00         350.00          350.00         350.00         250.00
Point Of Sale                            1,850.00        1,850.00       1,850.00       1,850.00          1,850.00       1,850.00          1,850.00          1,850.00       1,850.00        1,850.00       1,850.00       1,850.00
Postage                                     50.00           50.00          50.00          50.00             50.00          50.00             50.00             50.00          50.00           50.00          50.00          50.00
Pool & Spa Expense                         300.00          150.00         150.00         300.00            300.00         300.00            300.00            300.00         300.00          300.00         300.00         300.00
Printing and Stationary                    350.00          350.00         350.00         350.00            350.00         350.00            350.00            350.00         350.00          350.00         350.00         150.00
Repairs & Maintanence                    1,950.00        1,980.00       2,055.00       2,520.00          2,535.00       2,550.00          2,625.00          2,325.00       2,310.00        1,980.00       1,920.00       1,250.00
Salaries & Wages                        21,450.00       21,780.00      22,605.00      27,720.00         27,885.00      28,050.00         28,875.00         25,575.00      25,410.00       21,780.00      21,120.00      16,675.00
Signs Contract                             385.00          385.00         385.00         385.00            385.00         385.00            385.00            385.00         385.00          385.00         385.00         385.00
Supplies Expenses                        1,300.00        1,320.00       1,370.00       1,680.00          1,690.00       1,700.00          1,750.00          1,550.00       1,540.00        1,320.00       1,280.00         850.00
Payroll Taxes                            1,690.00        1,716.00       1,781.00       2,184.00          2,197.00       2,210.00          2,275.00          2,015.00       2,002.00        1,716.00       1,664.00       1,300.00
Terminal Maintanence                     1,625.00        1,625.00       1,625.00       1,625.00          1,625.00       1,625.00          1,625.00          1,625.00       1,625.00        1,625.00       1,625.00       1,625.00
Telephone & TV -Cable                    2,100.00        2,100.00       2,100.00       2,100.00          2,100.00       2,100.00          2,100.00          2,100.00       2,100.00        2,100.00       2,100.00       2,100.00
Uniform Expense                            200.00          200.00         200.00         200.00            200.00         200.00            200.00            200.00         200.00          200.00         200.00         200.00
Utilities Expense                        9,750.00        9,900.00      10,275.00      12,600.00         12,675.00      12,750.00         13,125.00         11,625.00      11,550.00        9,900.00       9,600.00       7,475.00
U.S. Trustee Fees
Property Taxes                          12,000.00       12,000.00      12,000.00      12,000.00         12,000.00      12,000.00         12,000.00         12,000.00      12,000.00       12,000.00      12,000.00      12,000.00
Insurance Expense                        2,900.00        2,900.00       2,900.00       2,900.00          2,900.00       2,900.00          2,900.00          2,900.00       2,900.00        2,900.00       2,900.00       2,900.00
Sales Tax/City Tax                      19,500.00       19,800.00      20,550.00      25,200.00         25,350.00      25,500.00         26,250.00         23,250.00      23,100.00       19,800.00      19,200.00      17,250.00
Hotel Motel Tax                          6,600.00        6,730.00       7,100.00       8,635.00          8,740.00       8,840.00          8,940.00          8,020.00       7,920.00        6,745.00       6,490.00       5,620.00

Total Expenses                         117,263.00      118,654.00     122,400.00     144,599.00     145,360.00        146,165.00        149,592.00        135,316.00     134,560.00      118,919.00     115,942.00     100,901.00

Net Operating Income                    41,837.00       43,876.00      47,250.00      62,236.00         63,730.00      64,329.00         66,599.00         56,955.00      55,460.00       43,831.00      42,003.00      41,970.00


Class A Payment                         30,216.00       30,216.00      30,216.00      30,216.00         30,216.00      30,216.00         30,216.00         30,216.00      30,216.00       30,216.00      30,216.00      30,216.00
Class B Payment                          5,701.00        5,701.00       5,701.00       5,701.00          5,701.00       5,701.00          5,701.00          5,701.00       5,701.00        5,701.00       5,701.00       5,701.00
Class C/D Payment                        3,541.00        3,541.00       3,541.00       3,541.00          3,541.00       3,541.00          3,541.00          3,541.00       3,541.00        3,541.00       3,541.00       3,541.00

Net Income After Plan Payments           2,379.00        4,418.00       7,792.00      22,778.00         24,272.00      24,871.00         27,141.00         17,497.00      16,002.00        4,373.00       2,545.00       2,512.00
Projected Accrued Cash                   2,379.00        6,797.00      14,589.00      37,367.00         61,639.00      86,510.00        113,650.00        131,147.00     147,149.00      151,522.00     154,066.00     156,578.00
                                    Case 20-69501-jwc                       Doc 133            Filed 04/28/21 Entered 04/28/21 20:47:53                                                     Desc Main
                                                                                              Document     Page 34 of 35

Projections for 2024

                                     January            February        March             APRIL             MAY             JUNE             JULY             AUGUST            SEPTEMBER      October            November       December
SALES:
Room Revenue                               135,000            137,000           142,000           172,000         175,000          179,000          181,000        160,000           159,000         136,000           132,000        118,000
Other Revenue                                3,000              4,000             5,000             5,000           6,000            6,000            6,000          6,000             5,000           4,000             4,000          5,000


Total Revenue                              138,000            141,000           147,000           177,000         181,000          185,000          187,000        166,000           164,000         140,000           136,000        123,000
Sales Tax Collected                         20,250             20,550            21,300            25,800          26,250           26,850           27,150         24,000            23,850          20,400            19,800         17,700
Hotel Motel Tax                              6,600              6,730             7,100             8,635           8,740            9,454            8,940          8,020             7,920           7,154             6,950          5,620

Revenue Plus Tax Collected                 164,850            168,280           175,400           211,435         215,990          221,304          223,090        198,020           195,770         167,554           162,750        146,320
EXPENSES:
Accounting Fees                                   290             290               290               290             290              290              290               290            290                290            290            290
Advertising Expense                             1,299           1,299             1,299             1,299           1,299            1,299            1,299             1,299          1,299              1,299          1,299          1,299
Auto Expense                                       60              60                60                60              60               60               60                60             60                 60             60             60
Bank Charges                                       80              80                80                80              80               80               80                80             80                 80             80             80
Breakfast Expense                               5,333           5,412             5,609             6,794           6,913            7,071            7,150             6,320          6,281              5,372          5,214          4,661
Travel Agent Commission                         5,171           5,247             5,439             6,588           6,703            6,856            6,932             6,128          6,090              5,209          5,056          4,519
Credit Card Commission                          2,970           3,014             3,124             3,784           3,850            3,938            3,982             3,520          3,498              2,992          2,904          2,596
Elevators Contract                                715             715               715               715             715              715              715               715            715                715            715            715
Guest Expense                                   4,253           4,316             4,473             5,418           5,513            5,639            5,702             5,040          5,009              4,284          4,158          3,304
Franchise Fees                                  8,640           8,768             9,088            11,008          11,200           11,456           11,584            10,240         10,176              8,704          8,448          7,552
Frequent Stay Cost Rewards Points               1,620           1,644             1,704             2,064           2,100            2,148            2,172             1,920          1,908              1,632          1,584          1,180
Landscape                                         450             450               450               450             450              450              450               450            450                450            450            450
Laundry & Cleaning Supplies                     1,350           1,370             1,420             1,720           1,750            1,790            1,810             1,600          1,590              1,360          1,320            950
License & Permit                                  120             120               120               120             120              120              120               120            120                120            120            120
Marketing Fees BestWestern                      1,350           1,370             1,420             1,720           1,750            1,790            1,810             1,600          1,590              1,360          1,320          1,180
Petty Cash Expenses                               350             450               550               750             750              800              850               600            600                550            450            350
Office Expense                                    350             350               350               350             350              350              350               350            350                350            350            250
Point Of Sale                                   1,850           1,850             1,850             1,850           1,850            1,850            1,850             1,850          1,850              1,850          1,850          1,850
Postage                                            50              50                50                50              50               50               50                50             50                 50             50             50
Pool & Spa Expense                                300             150               150               300             300              300              300               300            300                300            300            300
Printing and Stationary                           350             350               350               350             350              350              350               350            350                350            350            150
Repairs & Maintanence                           2,025           2,055             2,130             2,580           2,625            2,685            2,715             2,400          2,385              2,040          1,980          1,250
Salaries & Wages                               22,275          22,605            23,430            28,380          28,875           29,535           29,865            26,400         26,235             22,440         21,780         17,110
Signs Contract                                    385             385               385               385             385              385              385               385            385                385            385            385
Supplies Expenses                               1,350           1,370             1,420             1,720           1,750            1,790            1,810             1,600          1,590              1,360          1,320            850
Payroll Taxes                                   1,755           1,781             1,846             2,236           2,275            2,327            2,353             2,080          2,067              1,768          1,716          1,333
Terminal Maintanence                            1,625           1,625             1,625             1,625           1,625            1,625            1,625             1,625          1,625              1,625          1,625          1,625
Telephone & TV -Cable                           2,100           2,100             2,100             2,100           2,100            2,100            2,100             2,100          2,100              2,100          2,100          2,100
Uniform Expense                                   200             200               200               200             200              200              200               200            200                200            200            200
Utilities Expense                              10,125          10,275            10,650            12,900          13,125           13,425           13,575            12,000         11,925             10,200          9,900          7,670
U.S. Trustee Fees
Property Taxes                                 12,000          12,000            12,000            12,000          12,000           12,000           12,000            12,000         12,000             12,000         12,000         12,000
Insurance Expense                               2,900           2,900             2,900             2,900           2,900            2,900            2,900             2,900          2,900              2,900          2,900          2,900
Sales Tax/City Tax                             20,250          20,550            21,300            25,800          26,250           26,850           27,150            24,000         23,850             20,400         19,800         17,700
Hotel Motel Tax                                 6,600           6,730             7,100             8,635           8,740            8,840            8,940             8,020          7,920              6,745          6,490          5,620

Total Expenses                             120,540            121,930           125,677           147,221         149,292          152,063          153,523        138,592           137,837         121,540           118,564        102,650

Net Operating Income                           44,311          46,350            49,723            64,214          66,699           69,241           69,567            59,428         57,933             46,014         44,186         43,670


Class A Payment                                30,216          30,216            30,216            30,216          30,216           30,216           30,216         30,216            30,216          30,216            30,216         30,216
Class B Payment                                 5,701           5,701             5,701             5,701           5,701            5,701            5,701          5,701             5,701           5,701             5,701          5,701
Class C/D Payment                               3,541           3,541             3,541             3,541           3,541            3,541            3,541          3,541             3,541           3,541             3,541          3,541
Net Income After Plan Payments                  8,394          10,433            13,806            28,297          30,782           33,324           33,650         23,511            22,016          10,097             8,269          7,753
Projected Accrued Cash                          8,394          18,826            32,633            60,930          91,712          125,036          158,685        182,196           204,213         214,310           222,579        230,332
                                    Case 20-69501-jwc                       Doc 133                Filed 04/28/21 Entered 04/28/21 20:47:53                                                 Desc Main
                                                                                                  Document     Page 35 of 35

Projections for 2025

                                     January            February        March             APRIL             MAY             JUNE             JULY             AUGUST            SEPTEMBER      October            November       December
SALES:
Room Revenue                               140,000            142,000           150,000           175,000         180,000          185,000          186,000        165,000           163,000         140,000           137,000        123,000
Other Revenue                                3,000              4,000             5,000             5,000           6,000            6,000            6,000          6,000             5,000           4,000             4,000          5,000


Total Revenue                              143,000            146,000           155,000           180,000         186,000          191,000          192,000        171,000           168,000         144,000           141,000        128,000
Sales Tax Collected                         21,000             21,300            22,500            26,250          27,000           27,750           27,900         24,750            24,450          21,000            20,550         18,450
Hotel Motel Tax                              6,600              6,730             7,100             8,635           8,740            9,760            8,940          8,020             7,920           7,358             7,205          5,620

Revenue Plus Tax Collected                 170,600            174,030           184,600           214,885         221,740          228,510          228,840        203,770           200,370         172,358           168,755        152,070
EXPENSES:
Accounting Fees                                   290             290               290               290             290              290              290               290            290                290            290            290
Advertising Expense                             1,299           1,299             1,299             1,299           1,299            1,299            1,299             1,299          1,299              1,299          1,299          1,299
Auto Expense                                       60              60                60                60              60               60               60                60             60                 60             60             60
Bank Charges                                       80              80                80                80              80               80               80                80             80                 80             80             80
Breakfast Expense                               5,530           5,609             5,925             6,913           7,110            7,308            7,347             6,518          6,439              5,530          5,412          4,859
Travel Agent Commission                         5,362           5,439             5,745             6,703           6,894            7,086            7,124             6,320          6,243              5,362          5,247          4,711
Credit Card Commission                          3,080           3,124             3,300             3,850           3,960            4,070            4,092             3,630          3,586              3,080          3,014          2,706
Elevators Contract                                715             715               715               715             715              715              715               715            715                715            715            715
Guest Expense                                   4,410           4,473             4,725             5,513           5,670            5,828            5,859             5,198          5,135              4,410          4,316          3,444
Franchise Fees                                  8,960           9,088             9,600            11,200          11,520           11,840           11,904            10,560         10,432              8,960          8,768          7,872
Frequent Stay Cost Rewards Points               1,680           1,704             1,800             2,100           2,160            2,220            2,232             1,980          1,956              1,680          1,644          1,230
Landscape                                         450             450               450               450             450              450              450               450            450                450            450            450
Laundry & Cleaning Supplies                     1,400           1,420             1,500             1,750           1,800            1,850            1,860             1,650          1,630              1,400          1,370            950
License & Permit                                  120             120               120               120             120              120              120               120            120                120            120            120
Marketing Fees BestWestern                      1,400           1,420             1,500             1,750           1,800            1,850            1,860             1,650          1,630              1,400          1,370          1,230
Petty Cash Expenses                               350             450               550               750             750              800              850               600            600                550            450            350
Office Expense                                    350             350               350               350             350              350              350               350            350                350            350            250
Point Of Sale                                   1,850           1,850             1,850             1,850           1,850            1,850            1,850             1,850          1,850              1,850          1,850          1,850
Postage                                            50              50                50                50              50               50               50                50             50                 50             50             50
Pool & Spa Expense                                300             150               150               300             300              300              300               300            300                300            300            300
Printing and Stationary                           350             350               350               350             350              350              350               350            350                350            350            150
Repairs & Maintanence                           2,100           2,130             2,250             2,625           2,700            2,775            2,790             2,475          2,445              2,100          2,055          1,250
Salaries & Wages                               23,100          23,430            24,750            28,875          29,700           30,525           30,690            27,225         26,895             23,100         22,605         17,835
Signs Contract                                    385             385               385               385             385              385              385               385            385                385            385            385
Supplies Expenses                               1,400           1,420             1,500             1,750           1,800            1,850            1,860             1,650          1,630              1,400          1,370            850
Payroll Taxes                                   1,820           1,846             1,950             2,275           2,340            2,405            2,418             2,145          2,119              1,820          1,781          1,390
Terminal Maintanence                            1,625           1,625             1,625             1,625           1,625            1,625            1,625             1,625          1,625              1,625          1,625          1,625
Telephone & TV -Cable                           2,100           2,100             2,100             2,100           2,100            2,100            2,100             2,100          2,100              2,100          2,100          2,100
Uniform Expense                                   200             200               200               200             200              200              200               200            200                200            200            200
Utilities Expense                              10,500          10,650            11,250            13,125          13,500           13,875           13,950            12,375         12,225             10,500         10,275          7,995
U.S. Trustee Fees
Property Taxes                                 12,000          12,000            12,000            12,000          12,000           12,000           12,000            12,000         12,000             12,000         12,000         12,000
Insurance Expense                               2,900           2,900             2,900             2,900           2,900            2,900            2,900             2,900          2,900              2,900          2,900          2,900
Sales Tax/City Tax                             21,000          21,300            22,500            26,250          27,000           27,750           27,900            24,750         24,450             21,000         20,550         18,450
Hotel Motel Tax                                 6,600           6,730             7,100             8,635           8,740            8,840            8,940             8,020          7,920              6,745          6,490          5,620

Total Expenses                             123,816            125,207           130,919           149,187         152,568          155,995          156,800        141,869           140,458         124,161           121,840        105,565

Net Operating Income                           46,784          48,823            53,681            65,699          69,172           72,516           72,040            61,902         59,912             48,197         46,915         46,505


Class A Payment                                30,216          30,216            30,216            30,216          30,216           30,216           30,216         30,216            30,216          30,216            30,216         30,216
Class B Payment                                 5,701           5,701             5,701             5,701           5,701            5,701            5,701          5,701             5,701           5,701             5,701          5,701
Class C/D Payment                               3,541           3,541             3,541             3,541           3,541            3,541            3,541          3,541             3,541           3,541             3,541          3,541
Net Income After Plan Payments                 10,867          12,906            17,764            29,782          33,255           36,599           36,123         25,985            23,995          12,280            10,998         10,588
Projected Accrued Cash                         10,867          23,773            41,537            71,319         104,574          141,173          177,296        203,280           227,275         239,556           250,554        261,141
